Citation Nr: 1133734	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-46 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether the severance of service connection for peripheral neuropathy of the bilateral upper extremities based on the finding of clear and unmistakable error (CUE) in an October 2005 rating decision was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that severed service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran testified before the Board in May 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the grants of service connection for peripheral neuropathy of the right upper extremity and left upper extremity were clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection can also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010). Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government to show clear and unmistakable error), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Graves v. Brown, 6 Vet. App. 166 (1994); Baughman v. Derwinski, 1 Vet. App. 563 (1991). 

The regulation regarding severance of service connection contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d) (2010); Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Allen v. Nicholson, 21 Vet. App. 54 (2007).  That the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  38 C.F.R. § 3.105(d) (2010).  If a service-connection award could be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  A severance decision must focus not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, thus, whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous. 

In an October 2005 rating decision, the RO granted service connection and awarded 10 percent disability ratings for peripheral neuropathy of the right upper extremity and left upper extremity, due to the Veteran's service-connected diabetes mellitus.  The RO proposed to sever service connection for peripheral neuropathy of the right upper extremity and left upper extremity in April 2008.  It then severed service connection for peripheral neuropathy of the right upper extremity and left upper extremity in a July 2008 rating decision.  The basis of the severance was CUE in the October 2005 rating decision that had granted service connection when the Veteran had not been diagnosed with diabetic peripheral neuropathy.  Additionally, the RO found that in a more recent VA examination, the Veteran was not found to have peripheral neuropathy of the bilateral upper extremities and instead had a diagnosis of bilateral carpal tunnel syndrome.  

Post-service VA medical records dated from January 2000 to January 2009 show that the Veteran received intermittent treatment for bilateral carpal tunnel syndrome, including a right carpal tunnel release and left carpal tunnel release.  

On VA diabetes mellitus examination in August 2005, the Veteran was found to have symptoms of peripheral neuropathy.  The examiner reported that the Veteran had paresthesias in the forearms and fingers of both hands.  Radial pulses in the bilateral upper extremities were normal.  There was no motor or sensory loss, and both Babinski sign and Romberg's sign were negative.  Deep tendon reflexes of the triceps and biceps were 2+ bilaterally.  

At a February 2008 VA diabetes mellitus examination, the Veteran complained that he had problems using his hands and arms due to his diabetes mellitus.  He maintained that he had chronic daily pain, numbness, and tingling of the entire left hand, and chronic burning and tingling of the middle and index fingers on his right hand.  He stated that his hand symptoms had been present for several years but that the left hand had become more painful and numb in the past two months.  The Veteran reported that his right hand symptoms did not significantly impair his functional activities but that he had decreased left hand function.  He complained of difficulty buttoning things, dropping things, difficulty gripping things, and difficulty holding onto tools.  He also reported bilateral shoulder pain, which interfered with his ability to use his arms, but the examiner noted that a rheumatologist had previously found the shoulder conditions to be due to right rotator cuff injury, likely a tear, and adhesive capsulitis.  Examination revealed that the upper extremities were intact to pin, light touch, vibration, and monofilament.  The hands had no hypothenar, thenar, or interosseus atrophy.  Grips were strong bilaterally, and both a Derkin compression test and Tinel's test were negative.  The examiner found that the Veteran had symptoms consistent with bilateral carpal tunnel syndrome, which predated the diabetes mellitus.  The examiner reported that the tingling and burning of the right index and middle finger were consistent with residuals of carpal tunnel release, which was not always 100 percent effective.  The examiner also stated that considering the Veteran's documented moderate carpal tunnel syndrome in December 1999, his recent onset of worsening left hand symptoms were more likely than not manifestations of severe carpal tunnel syndrome.

The Veteran testified before the Board at a May 2010 travel board hearing.  Testimony revealed that the Veteran had had diabetes for about six or seven years and that after he had been diagnosed with diabetes and started receiving treatment, he began to develop numbness and tingling first in the right hand and then in the left hand.  The Veteran testified that he had operations on both hands for carpal tunnel syndrome but that he still had tingling and numbness in the hands and problems with dropping things because he could not hold on to them.  He reported that he suffered from pain, burning, numbness, loss of grip and manipulation, and lack of feeling in both hands.  He stated that after his operation for carpal tunnel syndrome, a VA physician named Dr. Rosen had explained to him that his neuropathy was due to his diabetes mellitus and not his carpal tunnel syndrome.  He maintained that his February 2008 VA examination was inadequate because the examiner did not examine his upper extremities and did not physically touch his upper extremities.

On the basis of the evidence, the Board finds that the October 2005 rating decision granting service connection for peripheral neuropathy of the bilateral upper extremities was not clearly and unmistakably erroneous.  In rendering its decision, the RO utilized all the available evidence that was then of record and applied the extant law.  At that time, the only relevant and competent evidence of record consisted of the August 2005 VA examination finding that the Veteran had diabetic peripheral neuropathy.  There was no contrary competent evidence of record.  The Board acknowledges that the July 2008 rating decision severing service connection reported that the August 2005 VA examination had not found any diabetic neuropathy.  However, the Board notes that the August 2005 VA examination had diagnosed the Veteran with peripheral neuropathy due to diabetes and had instead found no evidence of diabetic nephropathy.  Thus, the only competent evidence available at the time of the October 2005 rating decision indicated a diagnosis of diabetic peripheral neuropathy.  

Even considering the evidence that post-dates the award of service connection, the Board finds that the evidence still does not establish that service connection is clearly and unmistakably erroneous.  There is both a positive opinion in the form of the August 2005 VA examination that diagnosed diabetic peripheral neuropathy and a negative opinion in the form of the February 2008 VA examination that did not diagnose diabetic peripheral neuropathy of the bilateral upper extremities.  Reasonable minds can differ as to whether the Veteran had diabetic peripheral neuropathy of the bilateral upper extremities because there are two conflicting medical opinions of approximately the same probative value.  The granting of service connection for peripheral neuropathy of the bilateral upper extremities requires weighing of the evidence.  Where there is evidence supporting either finding, reasonable mind may differ on the weighing of the evidence.  The Board finds that the evidence does not compel the conclusion that either of the two medical opinions is clearly right or that either is clearly erroneous.  Nor does the evidence compel a conclusion that the Veteran does not have diabetic peripheral neuropathy.  Therefore, the Board finds that there was no error in the October 2005 rating decision that would have manifestly changed the outcome of granting service connection.

Additionally, the Board acknowledges that the law provides that a change in diagnosis may be accepted as a basis for severance of service connection if the examining physician or physicians or other proper medical authority certifies that in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2010).  That certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d) (2010).  The Board finds that although the February 2008 VA examiner concluded that the Veteran had a diagnosis of bilateral carpal tunnel syndrome, that examiner did not certify that the previous diagnosis of peripheral neuropathy of the bilateral upper extremities was clearly erroneous.  In rendering the diagnosis, the examiner did not mention the August 2005 VA examination or state why the diagnosis therein was erroneous.  Because there is no proper medical certification that the diagnosis of peripheral neuropathy of the bilateral upper extremities is clearly erroneous, the Board finds that severance of service connection based on a change in diagnosis is not warranted.  38 C.F.R. § 3.105(d) (2010).

Therefore, the Board finds that the evidence of record does not establish that the award of service connection for peripheral neuropathy of the bilateral upper extremities was clearly and unmistakably erroneous or may be severed based on a change of diagnosis.  In the absence of such a finding, the Board concludes that the severance of the awards of service connection for peripheral neuropathy of the right upper extremity and left upper extremity, effective as of October 1, 2008, was improper.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  The Board finds that the appeal must be granted and service connection restored.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Severance of service connection not being proper, service connection for peripheral neuropathy of the bilateral upper extremities is restored. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


